20-35769-cgm        Doc 80   Filed 09/14/20 Entered 09/14/20 16:17:04            Main Document
                                          Pg 1 of 3



George P. Angelich                                  M. Douglas Flahaut (admitted pro hac vice)
ARENT FOX LLP                                       Annie Y. Stoops (admitted pro hac vice)
1301 Avenue of the Americas, Floor 42               ARENT FOX LLP
New York, NY 10019-6040                             Gas Company Tower
Telephone: (212) 484-3900                           555 West Fifth Street, 48th Floor
Facsimile: (212) 484-3990                           Los Angeles, CA 90013
george.angelich@arentfox.com                        Telephone: (213) 443-7559
                                                    douglas.flahaut@arentfox.com
                                                    annie.stoops@arentfox.com
Proposed Counsel for Debtor and Debtor-in-
Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
 In re:                                         :
                                                       Chapter 11
                                                :
 NTS W. USA CORP., A DELAWARE                   :
                                                       Case No. 20-35769 (CGM)
 CORPORATION,                                   :
                                                :
                       Debtor.                  :
                                                :

          NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
               ON SEPTEMBER 15, 2020 AT 11:40 A.M. (EASTERN)

       Set forth below are the matters scheduled to be heard before the Honorable Cecelia G.
Morris, Chief United States Bankruptcy Judge, at the United States Bankruptcy Court for the
Southern District of New York, 355 Main Street, Poughkeepsie, New York 12601, on September
15, 2020 beginning at 11:40 a.m. (prevailing Eastern Time).

       In accordance with General Order M-543 (“General Order M-543”), dated March 20, 2020,
the Hearing will only be conducted telephonically. Any parties wishing to participate in the
Hearing must make arrangements through CourtSolutions LLC. Instructions to register for
CourtSolutions LLC are attached to General Order M-54.

        Copies of the Pleadings and other pleadings for subsequent hearings may be obtained free
of charge by visiting the website of Stretto at: https://case.stretto.com/Desigual. You may also
obtain copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in
accordance with the procedures and fees set forth therein.




AFDOCS/22858243.1
20-35769-cgm        Doc 80   Filed 09/14/20 Entered 09/14/20 16:17:04         Main Document
                                          Pg 2 of 3



STATUS CONFERENCE:

       1. Order Scheduling Status Conference in Chapter 11 Small Business Subchapter V
          Under 11 U.S.C. § 1188. [Docket No. 7].

               OBJECTIONS / RESPONSES:            Debtor's Subchapter V Status Report filed on
               September 1, 2020 as Docket No. 74. No other objections or responses filed.



MOTIONS:

       1. Motion to Reject Lease or Executory Contract. Debtor's Motion for Entry of Order
          (I) Authorizing (A) Rejection of a Certain Unexpired Lease Effective as of the
          Rejection Date and (B) Abandonment of Any Personal Property Related Thereto, and
          (II) Granting Related Relief [Docket No. 71].

                    OBJECTIONS / RESPONSES:               None.

       2. Motion to Reject Lease or Executory Contract. Debtor's Omnibus Motion for Entry
          of Order (I) Authorizing Rejection of Certain Executory Contracts Effective as of the
          Rejection Date and (II) Granting Related Relief [Docket No. 72].

                    OBJECTIONS / RESPONSES:               None.



RETENTION APPLICATIONS NOTICED TO BE HEARD ON SEPTEMBER 15, 2020
BUT NOT APPEARING ON THE COURT’S CALENDAR AS OF SEPTEMBER 14,
2020:

       1. Stretto. Debtor's Application for Entry of an Order Authorizing the Employment and
          Retention of Stretto as Administrative Advisor for the Debtor Effective as of the
          Petition Date [Docket No. 59].

                    OBJECTIONS / RESPONSES:               None.

       2. Ryniker Consultants, LLC. Debtor’s Application for Entry of an Order (I) Authorizing
          the Retention of Ryniker Consultants, LLC to Provide a Chief Restructuring Officer
          and Certain Additional Personnel for the Debtor as of the Petition Date and (II)
          Granting Related Relief [Docket No. 60].

                    OBJECTIONS / RESPONSES:               None.

       3. Arent Fox LLP. Debtor's Application for Entry of an Order Authorizing the Retention
          and Employment of Arent Fox LLP as Attorneys for the Debtor Effective as of the
          Petition Date [Docket No. 68].

                    OBJECTIONS / RESPONSES:               None.
                                        2
AFDOCS/22858243.1
20-35769-cgm        Doc 80   Filed 09/14/20 Entered 09/14/20 16:17:04       Main Document
                                          Pg 3 of 3



 Dated: New York, NY                            ARENT FOX LLP
        September 14, 2020

                                                By:   /s/ George P. Angelich
                                                      George P. Angelich
                                                      1301 Avenue of the Americas, Floor 42
                                                      New York, New York 10019
                                                      Telephone: (212) 484-3900
                                                      Facsimile: (212) 484-3990
                                                      Email: george.angelich@arentfox.com

                                                      -and-

                                                      M. Douglas Flahaut (admitted pro hac vice)
                                                      Annie Y. Stoops (admitted pro hac vice)
                                                      Arent Fox LLP
                                                      Gas Company Tower
                                                      555 West Fifth Street, 48th Floor
                                                      Los Angeles, CA 90013
                                                      Telephone: (213) 629-7400
                                                      Facsimile: (213) 629-7401
                                                      Email: douglas.flahaut@arentfox.com
                                                             annie.stoops@arentfox.com


                                                Proposed Counsel for the Debtor and Debtor-in-
                                                Possession




                                            3
AFDOCS/22858243.1
